Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1 and 15-19 are pending. Claims 12-14 have been canceled. Claim 1 has been amended. Claim 1 is being examined in this application. In the response to the restriction requirement, Applicants elected microenvironment, SEQ ID NO: 17 and SEQ ID NO: 37. Claims 15-19 are withdrawn as being drawn to a nonelected species.

Sequence Compliance
Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. 
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821- 1.825) in order to completely respond to this office action.
Specifically, the amino acid sequences presented in Figs. 4A, 4B, 4C, 5A, 5B, 5C, 7A, 7B, 10A, 10B, 11A, and 11B require sequence identifiers. In order to satisfy the sequence rules requirements, Applicant needs to provide an amendment to the instant drawings to include reference to the appropriate sequence identifier “SEQ ID NO:” in 
In case of any new sequences not properly identified in the instant specification, Applicant is required to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a new or substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821(e) or 1.821(f) or 1.821(g) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO:) be made in the specification and claims wherever a reference is made to that sequence. For rules interpretation Applicant may call (571) 272-2533. See M.P.E.P. 2422.04.

Please direct all replies to the United States Patent and Trademark Office via one (1) of the following:
1. Electronically submitted through EFS-Bio (<http://www.uspto.gov/ebc/efs/downloads/documents.htm>, EFS Submission User Manual - ePave)
2. US Postal Service:
Commissioner for Patents
PO Box 22313-1450
Alexandria, VA 22313-1450
3. Hand carry, Federal Express, United Parcel Service, or other delivery service:
U.S. Patent and Trademark Office
Mail Stop Sequence
Customer Window, Randolph Building
401 Dulany Street
Alexandria, VA 22314

Claim Rejections - 35 USC § 112
The rejection of claims 1 and 12-13 under 35 USC 112(a) is withdrawn in view of the amendments to the claims.
The rejection of claims 1 and 12-13 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The rejection of claim 13 under 35 USC 112(d) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 12-13 under 35 USC 102(a)(1) as being anticipated by Lee et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This is a new rejection.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2014/042463) in view of Hubbell et al. (Biomaterials 31 (2010) 1219–1226), Carson et al. (Regen Med. 2009 July ; 4(4): 593–600) and Ye et al. (Med Chem. 2006 April 6; 49(7): 2268–2275).
Lee et al. teach a synthetic microenvironment comprising a biomaterial composition presenting at least one or more ECM-derived peptide motifs that regulate cellular behavior such as cell adhesion, migration, growth or differentiation (claim 1), wherein a biomaterial composition for an microenvironment comprising a mussel adhesive protein and a crosslinking agent (claim 2), wherein said mussel adhesive protein is functionalized with at least one or more extracellular matrix- or growth factor- derived peptide motifs (claim 3), wherein said ECM derived peptide motif is selected from collagen, fibronectin, laminin, vitronectin, or cadherin, and said GF derived peptide motif is selected from fibroblast growth factor, transforming growth factor, epidermal growth factor, nerve growth factor, platelet derived growth factor, or vascular endothelial growth factor (claim 4)., wherein said ECM or GF derived peptide motifs comprise a combination that activate at least two different cell surface receptors at the same time (claim 5).
Lee et al. further teach that the peptides GRGDSP (SEQ ID NO: 52) and PHSRN (SEQ ID NO: 50) target 51 integrin (paras [52], [57] and [61]).

Lee et al. additionally teach that the peptide ANRYLAMKEDGRLLAS (SEQ ID NO: 96) (paras [52], [134]), which corresponds to instantly claimed SEQ ID NO: 37, targets fibroblast growth factor receptor.
Lee et al. do not teach a peptide comprising PHSRNRGDSP.
Hubbell et al. teach that the sequence RGDSP recognizes integrin 51 (para 3.3).
Carson et al. teach that RGD, in the presence of PHSRN, strongly increases the affinity for 51 binding compared with other integrins (para bridging pages 4-5).
Ye et al. teach multimeric RGD sequences comprising two or more RGD units, and further teach that the binding affinity of the multimeric RGD compounds for v3 integrin receptor (ABIR) showed a remarkable increase relative to the monomer cypate-RGD-NH2 (abstract; Figure 1; page 3, last para)
It would have been obvious to one of ordinary skill in the art to modify microenvironment of Lee et al. to comprise the peptides ANRYLAMKEDGRLLAS and PHSRN-RGDSP because Hubbell et al. teach that the sequence RGDSP (just like the sequences PHSRN and GRGDSP) recognizes integrin 51, and further because Ye et al. teach that multimeric RGD sequences comprising more than one RGD unit (which binds to integrin receptors) showed an increased binding affinity.
The skilled artisan would have reasonably expected the peptide resulting from the conjugation of PHSRN and RGDSP (i.e. PHSRN-RGDSP) to bind to integrin 51 51 binding compared with other integrins.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658